AdvanceDesigns® Variable Annuity SecureDesigns® Variable Annuity AdvanceDesigns® Variable Annuity SecureDesigns® Variable Annuity Issued by: Issued by: Security Benefit Life Insurance Company One Security Benefit Place Topeka, Kansas 66636-0001 First Security Benefit Life Insurance andAnnuity Company of New York 800 Westchester Ave., Suite 641 N Rye Brook, New York 10573 Supplement Dated April 1, 2011, To Prospectus Dated May 1, 2010 Effective April4, 2011, the name of the Mutual Global Discovery Securities Subaccount will change its name to the Franklin Mutual Global Discovery Securities Subaccount. All references to the former name in the Prospectus dated May1, 2010 are hereby changed to reflect the new name effective April4, 2011. Please Retain This Supplement For Future Reference
